Citation Nr: 0704006	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  99-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a cervical whiplash injury with 
chronic strain of the left trapezius muscle in the cervical 
and inner scapula portions, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for the service-
connected lumbosacral strain, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
August 1982.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 RO rating 
decision that denied service connection for post-traumatic 
stress disorder (PTSD).  

The same rating decision denied an evaluation in excess of 10 
percent for service-connected lumbosacral strain and granted 
an increased rating of 20 percent for residuals of a cervical 
whiplash injury.  

In September 2001, the Board remanded the case to the RO for 
further evidentiary development.  In January 2005, the RO 
granted an increased rating of 40 percent for the service-
connected lumbosacral strain and an increased rating of 30 
percent for service-connected residuals of a whiplash injury.  

In July 2005, the Board issued a decision that granted 
service connection for PTSD and remanded the issues still on 
appeal to the RO for additional development.  


FINDING OF FACT

The veteran has formally withdrawn her appeal in regard to 
the remaining issues before the Board entered a final 
decision.  


CONCLUSION OF LAW

Because of the withdrawal of the veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has withdrawn her appeal in writing.  The 
withdrawal of a claimant's appeal is deemed a withdrawal of 
the Notice of Disagreement and Substantive Appeal as to all 
issues to which the withdrawal applies. 38 C.F.R. 
§ 20.204(c).  

Because the veteran has withdrawn her appeal, and therewith 
her Notice of Disagreement and her substantive appeal, the 
Board is without jurisdiction to adjudicate the merits of the 
claims.  38 C.F.R. §§ 20.201, 20.202.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any subsequent 
Notice of Disagreement and, after a Statement of the Case is 
issued, a new substantive appeal as to the issues withdrawn, 
provided such filings would be timely if the appeal withdrawn 
had never been issued.  See 38 C.F.R. § 20.204(c).  


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


